Exhibit 10.41
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     1. Clent Richardson (“Executive”) is currently employed by Immersion
Corporation (the “Company”) as its President and Chief Executive Officer.
Executive and the Company are parties to a Restated Offer of Employment dated
July 30, 2008 (the “Offer Letter Agreement”) and an Amended and Restated
Retention and Ownership Change Event Agreement dated April 20, 2009 (the
“Retention Agreement”). Executive hereby resigns his employment with the Company
as its President and Chief Executive Officer and all other positions he holds
with the Company, including as a member of the Company’s Board of Directors (the
“Board”). It is the Company’s desire to provide Executive with certain benefits
in connection with such resignation as set forth in the Retention Agreement and
to resolve any claims that Executive has or may have against the Company, and
Executive is relying on such benefits, including without limitation the payments
described in Section 3 below, in agreeing to the terms set forth herein.
Accordingly, Executive and the Company agree to the terms as set forth in this
Separation Agreement and General Release of Claims (the “Agreement”). This
Agreement will become effective on the eighth (8th) day after it is signed by
Executive (the “Effective Date”), provided that Executive has not revoked this
Agreement in writing prior to the Effective Date.
     2. Executive hereby resigns from his employment with the Company as its
President and Chief Executive Officer, and Executive hereby resigns from any and
all positions that he holds as an officer, manager or director, including his
position as a member of the Board, with the Company and any positions that he
holds as an officer, manager or director with respect to any of its
subsidiaries, with all such terminations effective as of October 20, 2009 (the
“Termination Date”). Upon the Company’s request, Executive shall execute any and
all documents reasonably required to give effect to any of the terminations
described in this Section 2.
     3. The Company will provide Executive with the following termination
benefits following the Effective Date:
          (a) a lump sum severance payment equivalent to $487,500, subject to
applicable withholding taxes, within ten (10) business days following the
Effective Date, but in no event later than sixty (60) days following the
Termination Date, provided this Agreement is in full force and effect;
          (b) payment of monthly COBRA premium payments commencing with the
month following the month in which the Effective Date falls, provided Executive
timely elects COBRA continuation coverage for himself and his eligible
dependents, until the earlier of (i) eighteen (18) months or (ii) the date
Executive first becomes eligible to obtain other group health insurance
coverage;
          (c) in the event an Ownership Change Event (as defined in the
Retention Agreement) is consummated within three (3) months following the
Termination Date, the Company will pay Executive a lump sum payment equal to six
(6) months’ of his annual base salary in effect as of the Termination Date
within thirty (30) days of the consummation of such

1



--------------------------------------------------------------------------------



 



Ownership Change Event, and vesting as to one hundred percent (100%) of his then
outstanding equity awards upon consummation of such Ownership Change Event.
          (d) With respect to any unvested stock options or other equity
previously granted to Executive by the Company, Executive’s unvested stock
options will stop vesting on the Termination Date (unless the vesting of such
unvested stock options is accelerated pursuant to
Section 3(c) above), and Executive shall have the post-termination exercise
period provided in the applicable stock option agreements (but in no event
beyond the term of the applicable option) in which to exercise his right to
purchase any of his vested stock options and Executive’s Company stock options
shall continue to be subject to the terms and conditions of the applicable stock
option plans and agreements, which agreements, shall remain in full force and
effect notwithstanding any other term of this Agreement to the contrary.
          (e) The Company will reimburse Executive’s reasonable, documented
out-of-pocket expenses paid to third parties for (1) the movement of his
personal belongings to Portland, Oregon, (2) the cancellation of his leased
apartment near the Company’s headquarters, and (3) the cancellation of his
leased car for use commuting to the Company’s headquarters, in each case, upon
presentation of documented receipts, and all of which matters shall be subject
to an aggregate limit of $10,000.
          (f) Upon receipt by Executive of his regular pay check for the pay
period ending on the Termination Date together with payment for accrued but
unused vacation time, Executive acknowledges that he has been paid all wages and
accrued and unused vacation time. Executive understands and acknowledges that he
shall not be entitled to any payments or benefits from the Company other than
those expressly set forth in this Paragraph 3.
     4. Executive and his successors release the Company, its parents,
divisions, subsidiaries, and affiliated entities, and each of their respective
current and former shareholders, investors, directors, officers, employees,
agents, attorneys, insurers, legal successors and assigns of and from any and
all claims, actions and causes of action, whether now known or unknown, which
Executive now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever occurring or existing at any time up to and including
the date on which Executive signs this Agreement, including, but not limited to,
any claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability or other discrimination or harassment under the
Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law.
     5. The release of claims contained in Paragraph 4 will not apply to any
rights or claims that cannot be released by Executive as a matter of law, and it
shall not in any way affect or impair Executive’s right to be indemnified by the
Company to the fullest extent permitted by law and the Indemnity Agreement
between the Company and Executive. This release does not waive or release any
benefits provided by the express terms of this Agreement or the right to bring
claims to enforce the terms of this Agreement.

2



--------------------------------------------------------------------------------



 



     6. Executive acknowledges that he has read section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.
     7. Executive acknowledges and agrees that he shall continue to be bound by
and comply with the terms of any proprietary rights, assignment of inventions
and/or confidentiality agreements between the Company and Executive. Promptly
following the Termination Date Executive will return to the Company, in good
working condition, all Company property and equipment that is in Executive’s
possession or control, including, but not limited to, any files, records,
computers, computer equipment, cell phones, credit cards, keys, programs,
manuals, business plans, financial records, and all documents (and any copies
thereof) that Executive prepared or received in the course of his employment
with the Company.
     8. Executive agrees that he will not, at any time in the future, make any
critical or disparaging statements about the Company, its business, its products
and its current and former employees and Board members, unless such statements
are made truthfully in response to a subpoena or other legal process. The
Company agrees that it will not, at any time in the future, make any critical or
disparaging statements about the Executive, unless such statements are made
truthfully in response to a subpoena or other legal process. Executive agrees he
will provide all reasonable cooperation at reasonable times (so as not to unduly
interfere with Executive’s subsequent employment) to the Company in connection
with any inquiry, investigation or litigation related to the restatement of the
Company’s financial statements or the events underlying the restatement and that
Executive will retain any and all potentially relevant electronic or hard copy
materials or data in Executive’s possession (except for materials returned to
the Company pursuant to paragraph 7). The Company will reimburse Executive’s
reasonable, documented out-of-pocket travel and similar expenses incurred in
providing the cooperation contemplated by the prior sentence.
     9. Executive agrees that for a period of one (1) year following the
Termination Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
     10. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.
     11. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so

3



--------------------------------------------------------------------------------



 



modified, it will be stricken from this Agreement, and the validity, legality,
and enforceability of the remainder of the Agreement shall not in any way be
affected.
     12. Notwithstanding anything under this Agreement to the contrary, no
amount payable pursuant to this Agreement on account of Executive’s termination
of employment with the Company which constitutes a “deferral of compensation”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations, which the parties intend that his termination of
employment by the Company to constitute. Furthermore, to the extent that
Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Executive’s separation from service, no amount
that constitutes a deferral of compensation which is payable on account of
Executive’s separation from service shall be paid to Executive before the date
(the “Delayed Payment Date”) which is the first day of the seventh (7Ih) month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
     13. The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes incurred by Executive on compensation
paid or provided to Executive pursuant to this Agreement.
     14. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of the Company’s
equity compensation plan pursuant to which Executive was granted equity awards,
any stock option agreements between the parties, any agreements described in
Paragraphs 5 or 7 and any agreements concerning insider trading or other Company
securities issues, all of which agreements shall remain in full force and
effect. Except as expressly provided herein, the Offer Letter Agreement and
Retention Agreement is hereby terminated and of no further force or effect. This
Agreement may not be modified or amended except by a document signed by an
authorized member of the Board and Executive.
EXECUTIVE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY,

4



--------------------------------------------------------------------------------



 



WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE BENEFITS DESCRIBED IN PARAGRAPH 3.

         
 
       
Date: October 21, 2009
  /s/ Clent Richardson
 
Clent Richardson    

              Date: October 21, 2009   IMMERSION CORPORATION    
 
           
 
  By:
ITS:   /s/ John C. Hodgman
 
JOHN C. HODGMAN    

5